Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/464,384 filed 5/28/19.  Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 5/28/19  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
The examiner notes that a copy was of JP 2012-217845 was submitted on 5/28/19 however the reference was not listed on the IDS.  The reference has been considered and is listed on the attached PTO-892 as a courtesy for applicant.
The information disclosure statement (IDS) submitted on 8/31/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CHAIR WITH RETURN FORCE MECHANISM.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12 (paragraph [0028]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claims 3 and 5 are objected to because of the following informalities: 
In claim 3,  “to variable adjustable” should read “to variable adjust”; and
In claim 5 at line 3, “eference” should read “reference”. 
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
There is an inadequate written description of “wherein an initial displacement of the elastic member is changed to make an elastic biasing force variably adjustable” [cl. 6].  It is not clear from the description how an initial displacement of the elastic member makes an elastic biasing force variably adjustable?
There is an inadequate written description of “wherein an initial position of the elastic member is changed to change the displacement of the elastic member due to the positional change of the seat to make repelling force properties of the elastic member variably adjustable” [cl. 7].  
There is an inadequate written description of wherein an initial displacement or an initial position of the elastic member is changed so as to shift the reference position [cl. 8].
It is not clear from the written description what the structure is and how it accomplished the functions of the wherein clauses of claims 6-8.
There is an inadequate written description of what the independent return force generation mechanism of claims 10-11 is.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2010 016 989 to Rieck [note this reference was applied as an X reference in EP written opinion dated 7/21/20 for EP application 16924780.6 was cited as NPL citation 2 on the IDS filed 8/31/20].
Rieck provides a chair 40 movable if front-back and left right directions including a return force generation mechanism 50 including a single elastic member 9 configured to increase return force with respect to the amount of movement of the seat to a reference (neutral positon).  The elastic biasing force is variably adjustable as best understood by the user with adjustment device 7.  Particular attention is drawn to paragraphs [0006, 0007, 0058, 0067-0069] of the machine translation.
With respect to claim 9, note backrest 26.
With respect to claim 10, note paragraph [0068]:
“The ring sectors 9b and 9d have a lower modulus of elasticity than the ring sectors 9a and 9c, so that the chair shows a softer tilt behavior laterally than in the forward or backward direction”.

Claims 1, 2, 4, 8, and 9-11 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0261642 to Dickie.
Dickies provides a chair 12 which includes a chair base 14, a seat 16 and a backrest 18. Tilt assembly 10 is configured to allow seat 16 to tilt relative to base 14 and 
As noted in [0042] springs 90 acts as elastic return force generators to a neutral reference positon.
Assembly 10 also provides an automatic leveling mechanism for leveling seat support 48 or returning it to its home or neutral position. More particularly, springs 90 are provided for this purpose. As shown in FIGS. 11 and 12, at least one of springs 90 is compressed between annular top walls 138 of the respective cylinder 132 and upper portions of the respective piston 80 or the bottom of plate 60 when the portion of seat support 48 adjacent the compressed spring is moved downwardly relative to the portion of base 46 there below. When control lever 128 is in its home position, seat support 48 will be hydraulically locked at a given position which may be a tilted position in which at least one of springs 90 is compressed. The automatic leveling of seat support 48 is achieved by moving outer end 168 of longer segment 172 rearward (arrow L in FIG. 6) while the user has removed his or her weight from atop seat 16. This movement of control lever 128 of course opens valves 186A and 186B to unlock the hydraulic lock whereby the compressed spring or springs 90 provides an upward force on the respective downwardly tilted portion of seat support 48 to raise the downwardly tilted portion back to its home position, thus providing the automatic leveling of seat support 48. Movement of outer end 168 forward (arrow H in FIG. 6) to depress plunger 188C may likewise lead to a leveling movement via a compressed spring 90 with respect to forward and backward tilting of support 48 without providing side to side leveling.
.

Claims 1-4, 6-8 as best understood, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1,961,530 to Spanenberg.
Spanenberg provides a chair comprising seat movable front-back and left-right.  A return force generation mechanism is provided in the form of coil springs 23 which always return the seat to a level neutral reference position.  The tension in the springs is variably adjustable by adjusting the spider mechanism 15 with respect to shaft 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note JP 58-1000656 applied against claims in a corresponding Japan counterpart application.
U.S. 4,364,605 to Meiller provides a chair with front-back movement and gas springs 20/24 for returning to a neutral position which are selectively adjustable with lever 32.
In U.S. 4,521,053 to De Boer the bias of spring 13 is adjustable by mechanism 15.
U.S. 384,608 to Bunker provides chair moveable front-back with return force springs.  Screw E can change center of rockers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/           Primary Examiner, Art Unit 3636